ACCEPTED
                                                                                                    03-16-00102-CR
                                                                                                          12467640
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              8/31/2016 12:24:34 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                               No. 03-16-00102-CR

                                             In the Court of Appeals
                                          3rd District of Texas at Austin          FILED IN
                                                                            3rd COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                              MIGUEL PASTENES,              8/31/2016 12:24:34 PM
                                                  Appellant
                                                                                JEFFREY D. KYLE
                                                                                     Clerk
                                                        vs.

                                            THE STATE OF TEXAS,
                                                  Appellee


                  APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
                                  TO FILE BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:

        NOW COMES, Miguel Pastenes ("Mr. Pastenes"), by and through his attorney of record,

Kristin Etter, and files this, Appellant's Second Motion for Extension of Time to File Brief

pursuant to Texas Rule of Appellate Procedure 10.5 and in support thereof, would show the

Court the following:


    I. Appellant was convicted of Public Lewdness on July 8, 1998, and was sentenced to 365

        days probated for 2 years.

    2. Appellant filed timely Notice of Appeal on February 17, 2016, appealing the denial of a

        writ ofhabeas corpus on January 25,2016

    3. The reporter's record and exhibits were filed on August I, 2016.

    4. Appellant's brief was first due on July 18, 2016.




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 1
Miguel Pastenes, Appellant v. State ofTexas, Appellee
Cause No. 13-14-00567-CR
    5. Appellant made a previous request to extend the brief filing deadline which was

         subsequently granted and a new deadline to file the Appellant's brief was extended to

         August 31,2016.

    6. Appellant requests an additional extension of time of 14 days until September 14, 2016 to

         file his brief.

    7. Appellant's counsel had prepared and intended to finish drafting her brief before the

         August 31st deadline, however, she has been unable to do so because she has needed to

         take care of her sick baby which has required her to go to doctor's appointments and to

         stay at home away from her office.

    8. This request for an extension of time is not made for the purpose of delay, but to permit

        Appellant's counsel to adequately prepare and submit her brief in this case.

    9. Appellant respectfully requests the Court grant Appellant's First Motion for Extension of

        Time to File Brief and extend such deadline for fourteen (14) days.

    10. The attorney for the State of Texas, Carty Dessauer, is not opposed to this Motion.


                                                        Respectfully submitted,

                                                        SUMPTER & GONzALEZ, L.L.P.
                                                        206 E. 9th Street, Suite 1511
                                                        Austin, Texas 78701
                                                        Telephone: (512) 381-9955
                                                        Facsimile (512) 48 121




                                                               Kristin Etter
                                                               State Bar No. 24038884
                                                               kristin@sg-llp.com


APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 2
Miguel Pastenes, Appellant v. State ofTexas, Appellee
Cause No. 13-14-00567-CR
                                                         ATTORNEY FOR APPELLANT
                                                         MIGUEL PASTENES



                                      CERTIFICATE OF SERVICE

         By signing the above, I, Kristin Etter, certify that on August 31, 2016, a true and correct

copy of the foregoing Appellant's First Motion for Extension of Time to File Brief was served by

eFile.TXCourts.gov or certified U.S. mail, return receipt requested and/or email on the following

counsel of record:

         Williamson County District Attorney's Office
         Carly Dessauer
         405 M.L.K. Street, Suite 265
         Georgetown, TX 78626




APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME
TO FILE BRIEF- Page 3
Miguel Pastenes, Appellant v. State of Texas, Appellee
Cause No. 13-14-00567-CR